Appellant makes a persuasive motion and oral argument. He makes no complaint of our original opinion because of its disposition of his first bill of exceptions, but seriously urges that his second bill of exceptions does show that the special charge asked was presented to the court after the evidence was closed and before the main charge of the court had been read, and that therefore said bill does comply with the statute. We are inclined to agree with this contention of appellant. His bill of exceptions No. 2 recites that the court prepared and submitted to the defendant's counsel his charge to the jury, and thereupon defendant, before the court's main charge was read to the jury, filed his special charge No. 1, which was presented to the court and State's Attorney before the court's main charge was read to the jury, which said special charge is as follows, etc. We think this sufficiently shows a due and timely presentation of said special charge. However, we find in the record no exceptions to the charge of the court. There being no exception to the charge as given, it is not sufficient to request a special charge.
Being unable to agree with the complaints in the motion, same will be overruled.
Overruled.